NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-JUN-2021
                                            09:13 AM
                                            Dkt. 5 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                 DEUTSCHE BANK NATIONAL TRUST COMPANY,
  AS TRUSTEE OF THE INDYMAC INDX MORTGAGE LOAN TRUST 2005-AR14,
       MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-AR14
  UNDER THE POOLING AND SERVICING AGREEMENT DATED JUNE 1, 2005,
           Plaintiff/Counterclaim Defendant-Appellee, v.
                   TODD A. DRESSLER and CHTD COMPANY,
                Defendants/Counterclaimants-Appellees;
      MARY L. DRESSLER, Defendant/Counterclaimant-Appellant;
      JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
            DOE CORPORATIONS 1-10; DOE ENTITIES 1-10 and
               DOE GOVERNMENTAL UNITS 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC171000024)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
       (By: Ginoza, Chief Judge, Fujise and Hiraoka, JJ.)
          Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Defendant/Counterclaimant-
Appellant Mary L. Dressler's (Dressler) appeal in CAAP-21-
0000360. Dressler's March 17, 2021 notice of appeal states that
she appeals from unidentified orders filed on March 3, 2021 and
March 16, 2021 in the Circuit Court of the Third Circuit, Hilo
Division (circuit court), and her Civil Appeal Docketing
Statement indicates she appeals from March 3, 2021 and March 16,
2021 rulings by the circuit court. She attached to her notice of
appeal a "Judgment on Amended Findings of Fact, Conclusions of
Law and Order Granting [Plaintiff/ Counterclaim Defendant-
Appellee Deutsche Bank National Trust Company's (Bank)] Motion
for Default Judgment and Summary Judgment and Decree of
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Foreclosure Against All Defendants on Amended Complaint Filed
February 24, 2017 [(Amended FOF/COL/Order)]" (Amended Judgment),
which was entered by the circuit court on March 3, 2021. We note
that on March 16, 2021, the circuit court clerk filed a "Notice
of Entry of [Amended Judgment]."
          The Amended Judgment amended the circuit court's
November 13, 2018 "Judgment on Findings of Fact, Conclusions of
Law and Order Granting [Bank's] Motion for Default Judgment and
Summary Judgment and Decree of Foreclosure Against All Defendants
on Amended Complaint Filed February 24, 2017 [(FOF/COL/Order)]"
(Judgment).   The Amended Judgment differs from the Judgment only
in that it refers to the Amended FOF/COL/Order rather than the
FOF/COL/Order. The Amended FOF/COL/Order differs from the
original FOF/COL/Order only in that Exhibit "A" -- a Legal
Description of the property that was referenced in the original
FOF/COL/Order but mistakenly not attached –- was attached to the
Amended FOF/COL/Order after Bank filed a motion under Rule 60(a)
of the Hawai#i Rules of Civil Procedure for the FOF/COL/Order to
be amended by attaching Exhibit "A" due to a clerical mistake.
The original FOF/COL/Order had already contained the address and
TMK number for the subject property.
          Because the Amended Judgment does not amend the
Judgment in a material and substantial way, the time to appeal
ran from entry of the Judgment. See Wiesenberg v. Univ. of
Hawaii, 138 Hawai#i 210, 215–16, 378 P.3d 926, 931–32 (2016);
Marlowe v. Lanai Resorts, LLC, No. CAAP-XX-XXXXXXX, 2014 WL
551586, at *2 (App. Feb. 11, 2014) (Order Dismissing Appeal for
Lack of Appellate Jurisdiction).
          Dressler did not file the March 17, 2021 notice of
appeal within thirty days after entry of the November 13, 2018
Judgment, as required by Hawai#i Rules of Appellate Procedure
(HRAP) Rule 4(a)(1). "When we perceive a jurisdictional defect
in an appeal, we must, sua sponte, dismiss that appeal."
Familian Nw., Inc. v. Cent. Pac. Boiler & Piping, Ltd., 68 Haw.
368, 369, 714 P.2d 936, 937 (1986); see also HRAP Rule 26(b)
("[N]o court or judge or justice is authorized to change the
jurisdictional requirements contained in Rule 4 of these

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

rules."); HRAP Rule 26(e) ("The reviewing court for good cause
shown may relieve a party from a default occasioned by any
failure to comply with these rules, except the failure to give
timely notice of appeal.").
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, June 25, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  3